                                            Case 5:18-cv-05558-BLF Document 15 Filed 07/11/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-05558 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                       LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                      APPLICATION FOR WAIVER OR
                                                                                          MODIFICATION OF FILING FEES
                                  14     RON DAVIS, et al.,
                                  15                  Defendants.
                                  16                                                      (Docket No. 13)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. The Court dismissed the complaint with leave to amend for Plaintiff to file
                                  20   an amended complaint that complies with Rules 18(a) and 20(a) of the Federal Rules of
                                  21   Civil Procedure. (Docket No. 7.) Plaintiff has filed an amended complaint. (Docket No.
                                  22   10.)
                                  23

                                  24                                           DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                            Case 5:18-cv-05558-BLF Document 15 Filed 07/11/19 Page 2 of 5




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff’s original complaint was problematic because it contained unrelated claims
                                  11   against different individuals at SQSP based on separate incidents that occurred during July,
                                  12   August, September 2018. (Docket No. 7 at 2.) In granting leave to amend, the Court
Northern District of California
 United States District Court




                                  13   advised Plaintiff that an amended complaint must contain “only related claims against the
                                  14   appropriate Defendants” to comply with Rules 18(a) and 20(a) of the Federal Rules of
                                  15   Civil Procedure. (Id. at 3.) However, the amended complaint does not remedy this defect.
                                  16          Plaintiff claims that on July 30, 2018, when he arrived at SQSP, he was placed into
                                  17   a single man cage for over ten hours in unsanitary conditions and without toilet access, in
                                  18   violation of his Eighth and Fourteenth Amendment rights. (Am. Compl. at 4.) Plaintiff
                                  19   also claims that Defendant Malikian destroyed his legal and personal correspondence “to
                                  20   obstruct his access to the courts,” and that Defendant Malikian also threatened to beat and
                                  21   batter Plaintiff because he “does not like his kind of people,” in violation of First, Sixth,
                                  22   Eighth, and Fourteenth Amendment rights. (Id.) Plaintiff also claims that on August 14,
                                  23   2018, he was shot at by Officer Clawson during an altercation with other inmates, and that
                                  24   this use of deadly force was “out of retaliation for complaining.” (Id. at 6.) Plaintiff also
                                  25   claims that after he was transferred to protective custody, he was repeatedly denied access
                                  26   to the law library, religious services, mental health services, cleaning supplies, soap, clean
                                  27   clothing and linen exchanges, among other deprivations, in violation of his First, Sixth,
                                  28                                                  2
                                          Case 5:18-cv-05558-BLF Document 15 Filed 07/11/19 Page 3 of 5




                                   1   Eighth, and Fourteenth Amendment rights. (Id. at 8.)
                                   2          “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                   3   as independent or alternative claims, as many claims as it has against an opposing party.”
                                   4   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                   5   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                   6   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                   7   against different defendants belong in different suits,” not only to prevent the sort of
                                   8   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                   9   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                  10   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                  11   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                  12          The amended complaint contains multiple claims against different defendants at
Northern District of California
 United States District Court




                                  13   SQSP. These claims and defendants are not all related to each other and do not all arise
                                  14   out of the same transaction, occurrence, or series of transactions or occurrences. Fed. R.
                                  15   Civ. P. 20(a)(2). “A buckshot complaint that would be rejected if filed by a free person –
                                  16   say, a suit complaining that A defrauded plaintiff, B defamed him, C punched him, D
                                  17   failed to pay a debt, and E infringed his copyright, all in different transactions – should be
                                  18   rejected if filed by a prisoner.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting
                                  19   that, in prisoner complaint seeking to join 24 defendants and approximately 50 distinct
                                  20   claims, prisoner made no effort to show that 24 defendants he named had participated in
                                  21   the same transaction or series of transactions or that a question of fact is common to all
                                  22   defendants). Plaintiff’s amended complaint is such a “buckshot complaint,” and should be
                                  23   rejected. Id.
                                  24          Accordingly, the Court finds that the multiple claims against multiple defendants at
                                  25   SQSP are improperly joined in this single action. In the interest of justice, Plaintiff shall
                                  26   be granted one final opportunity to file a second amended complaint containing only
                                  27   related claims against properly joined Defendants. This being Plaintiff’s second
                                  28                                                  3
                                            Case 5:18-cv-05558-BLF Document 15 Filed 07/11/19 Page 4 of 5




                                   1   opportunity to correct this deficiency, no further opportunities shall be given if he again
                                   2   fails to comply with Rules 18(a) and 20(a) in the second amended complaint.
                                   3   C.     Pending Motion
                                   4          Plaintiff was granted leave to proceed in forma pauperis (“IFP”) under 28 U.S.C. §
                                   5   1915, with an initial filing fee of $43.15 being immediately due and fees thereafter to be
                                   6   paid as were available in Plaintiff’s prisoner account. (Docket No. 6.) The initial filing
                                   7   fee was calculated at 20 percent of $215.75, which was the amount indicated on the
                                   8   Certificate of Funds in Prisoner’s Account as both the average deposit each month to
                                   9   Plaintiff’s prisoner’s account for the most recent six-month period and the average balance
                                  10   in the prisoner’s account each month for the same six-month period. (Docket No. 2-1 at
                                  11   1.) Plaintiff has filed an application for the total filing fee of $350 to be waived or
                                  12   modified. (Docket No. 13.)
Northern District of California
 United States District Court




                                  13          Section 1915 permits indigent prisoner plaintiffs to proceed in a civil action without
                                  14   the prepayment of filing fees, but still requires that the entire filing fee be paid. In granting
                                  15   Plaintiff’s IFP motion, the Court found that Plaintiff showed an ability to pay an initial
                                  16   partial filing fee pursuant to § 19159(B)(1). (Docket No. 6 at 1.) The prison trust account
                                  17   office was instructed to take funds for the remainder of the filing fee from Plaintiff’s
                                  18   account in accordance with § 19159(B)(1), and instructions were provided. (Id. at 1-2.)
                                  19   The Court finds no further modification of this order regarding payment of fees is
                                  20   warranted. Accordingly, Plaintiff’s application is DENIED.
                                  21

                                  22                                          CONCLUSION
                                  23          For the foregoing reasons, the Court orders as follows:
                                  24          1.      Plaintiff’s application for modification or reduction of the filing fee is
                                  25   DENIED. (Docket No. 13.)
                                  26          2.      The amended complaint is DISMISSED with leave to amend. Within
                                  27   twenty-eight (28) days of the date this order is filed, Plaintiff shall file a second amended
                                  28                                                  4
                                           Case 5:18-cv-05558-BLF Document 15 Filed 07/11/19 Page 5 of 5




                                   1   complaint that complies with Rules 18(a) and 20(a) of the Federal Rules of Civil
                                   2   Procedure. The second amended complaint must include the caption and civil case number
                                   3   used in this order, Case No. C 18-05558 BLF (PR), and the words “SECOND AMENDED
                                   4   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer
                                   5   all the questions on the form in order for the action to proceed.
                                   6            The second amended complaint supersedes all previous complaints, which are
                                   7   treated thereafter as non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008
                                   8   (9th Cir. 2015). Consequently, claims not included in an amended complaint are no longer
                                   9   claims and defendants not named in an amended complaint are no longer defendants. See
                                  10   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  11            Failure to respond in accordance with this order in the time provided will
                                  12   result in the dismissal of this action without prejudice and without further notice to
Northern District of California
 United States District Court




                                  13   Plaintiff. Furthermore, if the second amended complaint fails to comply with Rules
                                  14   18(a) and 20(a), this action shall be dismissed for improper joinder of claims and
                                  15   defendants.
                                  16            The Clerk shall include two copies of the court’s complaint with a copy of this
                                  17   order to Plaintiff.
                                  18            This order terminates Docket No. 13.
                                  19            IT IS SO ORDERED.
                                  20   Dated: _____________________
                                                July 11, 2019                              ________________________
                                                                                           BETH LABSON FREEMAN
                                  21
                                                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25   Order of DWLTA; Denying Mot.
                                       PRO-SE\BLF\CR.18\05558Saddozai_dwlta1.motion
                                  26

                                  27

                                  28                                                   5
